Citation Nr: 1545485	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability to include as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from November 1957 to July 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's claims file is encompassed entirely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDING OF FACT

A chronic respiratory disability was not manifest in active service; any current respiratory disability is not otherwise etiologically related to such service, to include exposure to asbestos.


CONCLUSION OF LAW

A chronic respiratory disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  This VA examination is adequate for the purposes of the instant appeal, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran maintains that he currently suffers from a respiratory disability as a direct result of his active service.  Specifically, he asserts that he suffers from chronic residuals of in-service asbestos exposure.

While the evidence reveals that the Veteran currently suffers from chronic obstructive pulmonary disease (COPD), the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records indicate the Veteran sought treatment for bronchitis in 1958, which was treated and improved.  In May 1960, he complained of wheezing; a radiographic report notes a normal chest.  He was diagnosed with an upper respiratory infection in April 1961; however, this condition appears to have resolved without residuals.  At service separation, the Veteran affirmatively denied a history of asthma, shortness of breath, chronic cough or pain/pressure in the chest.  See June 1961 Report of Medical History.  Further, his lungs and chest were found to be clinically normal.  See June 1961 Report of Medical Examination.  As such, the Board finds a chronic respiratory disability did not manifest during active service.  

The Veteran asserts that he has suffered from coughing, tightness in the chest, sputum production, and shortness of breath since service, and suffers from an upper respiratory infection yearly, for which he is treated with antibiotics.  However, the competent medical evidence of record does not support this assertion.  Private treatment records submitted by the Veteran show he was treated for acute bronchitis and pneumonia in June 1999, an upper respiratory infection/bronchitis in October 2003, an acute respiratory infection in September 2010, and a lingering upper respiratory infection and cough symptoms in January 2012.  

It was not until approximately March 2013, when a VA examiner diagnosed the Veteran with COPD, was a chronic respiratory disability diagnosed.  The Board notes the March 2013 diagnosis of COPD is over 50 years following the Veteran's separation from service.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran was afforded a VA examination in March 2013, during which the examiner noted the Veteran's in-service symptomatology as well as his reported symptoms since.  After reviewing the Veteran's service treatment records and claims folder, and physically examining the Veteran, the VA examiner diagnosed the Veteran with COPD, noting the Veteran's condition is responsive to bronchodilators as evidence by pulmonary functions.  The VA examiner differentiated the Veteran's current disability from asbestosis, noting that in asbestosis, cough and sputum production are unusual, and there is an absence of obstruction by spirometry.  The VA examiner acknowledged radiographic evidence of pleural calcification consistent with asbestos exposure, but citing medical literature, opined that these findings are not the cause of the Veteran's symptomatology.  Essentially, these findings produced no disability.  Ultimately, the VA examiner opined that it is less likely than not the Veteran's current COPD is related to his active service, to include asbestos exposure, and instead noted these symptoms tend to be a consequence of cigarette smoking rather than asbestos.

In considering the negative opinion contained in the March 2013 VA examination report, the Board recognizes that the examiner's rationale, based in part on a 15-year history of smoking tobacco, is contradicted by the Veteran's own reports regarding his length of smoking.  In this regard, the Veteran has stated that he smoked approximately a half pack of cigarettes a day for four years while in service.  See, e.g., May 2014 VA Form 9.  It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433.  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's account regarding the length of smoking to raise serious credibility issues.  The Board notes a November 2010 VA treatment record indicates the Veteran ceased smoking in 1970.  Even assuming arguendo that the Veteran first began smoking after he entered active service, the Board notes this would be at least a 13-year span during which he smoked, as opposed to the four-year period he now reports.  Because of the inconsistent, contradictory nature of the Veteran's statements and the evidence of record, the Board finds that they are not credible with respect to the length of time he smoked.  Accordingly, the Board finds that the March 2013 VA examination opinion is not inadequate based at least in part on an approximate 15-year history of smoking.  

In sum, the Board finds that there is no evidence of a chronic respiratory disability in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current COPD and his period of active service.  Even were in-service asbestos exposure to be conceded, the preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim, and the length of time between his active service and current treatment, in addition to a negative VA etiological opinion, weighs against granting the Veteran's claim.  The abnormal X-ray findings result in no disability.

The Board acknowledges that the Veteran himself has claimed that he suffers from a respiratory disability as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., coughing, difficulty breathing; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a respiratory disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for a respiratory disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


